 


109 HR 3814 IH: To ensure that highway safety signs within 5 miles of a border checkpoint in the United States are bilingual.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3814 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Sweeney (for himself and Mr. McHugh) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To ensure that highway safety signs within 5 miles of a border checkpoint in the United States are bilingual. 
 
 
1.Bilingual highway safety signs near border checkpointsThe Secretary of Transportation using funds made available under title 23, United States Code, shall provide that all highway safety signs within 5 miles of any inspection station operated by the Bureau of Customs and Border Protection of the Department of Homeland Security and permanently located in the United States at the borders of—
(1)Canada, are in French and English; and
(2)Mexico, are in Spanish and English. 
 
